Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160527
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  TODD ALLEN,                                                                                         Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 160527
  v                                                                COA: 349067
                                                                   Livingston CC: 18-029696-NO
  AARON ANTHONY TONNA, MICHAEL
  HANEY, ANDREA CERULLO HANEY,
  CODY MICHAEL NIKKILA, AARON
  JACOB GAGALA, GENOA BANQUET
  CENTER, INC., d/b/a CRYSTAL GARDENS
  BANQUET, and MICHAEL RAUPP,
            Defendants,
  and
  CONCORD HOSPITALITY ENTERPRISES
  COMPANY, f/k/a MARRIOTT
  INTERNATIONAL, INC.,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 25, 2020

                                                                              Clerk